DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 20, and 23-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3020620 herein referred to as Decathalon.
As to claim 16, Decathalon discloses a diving mask 10, comprising:
a body 12 having a faceplate 18  and a flexible skirt 40, said flexible skirt 40 including a partition 46 separating a top chamber for vision from a bottom chamber for breathing, 
a snorkel 20 arranged to extend from a top portion of the body, the snorkel including at least one air duct (60,62,64),
wherein the body includes an exhaled air exhaust device (100,200) putting the bottom chamber into fluid-flow connection with the air duct of the snorkel, and
wherein the exhaled air exhaust device includes at least a first check valve 312 arranged to allow exhaled air from the bottom chamber to flow towards the air duct of the snorkel during a stage in which the user is breathing out, the first check valve being closed during the stage in which the user is breathing in.
As to claim 20, Decathalon discloses wherein the first check valve 312 includes a flexible membrane.
As to claim 23, Decathalon discloses wherein the exhaled air exhaust device includes at least a first exhaled air exhaust channel (100, 200) extending along one of the side edges of the faceplate, the flexible snorkel 20  having a first side portion (generally at 26) that covers the first exhaled air exhaust channel.
As to claim 24, Decathalon discloses wherein the first exhaled air exhaust channel (100,200) is integral with the faceplate.

As to claim 25, Decathalon discloses wherein the first exhaled air exhaust channel (100,200) includes a bottom end portion having at least one opening (100a, 200a)  opening out into the bottom chamber, and wherein the first check valve 312 is arranged to close said opening during the stage in which the user is breathing in.
As to claim 26, Decathalon discloses wherein the exhaled air exhaust device includes at least a first exhaled air exhaust channel (100,200) extending along one of the side edges of the faceplate, the flexible snorkel 20 having a first side portion (generally at 26) that covers the first exhaled air exhaust channel, wherein the first exhaled air exhaust channel includes a bottom end portion having at least one opening      (100a, 200a) opening out into the bottom chamber, wherein the first check valve 312 is arranged to close said opening during the stage in which the user is breathing in, and wherein the flexible membrane is situated inside the first exhaled air exhaust channel (100, 200), in register with said opening.
As to claim 27, Decathalon discloses wherein the exhaled air exhaust device further includes a second exhaled air exhaust channel (100,200) and
a second check valve 312 arranged to allow exhaled air from the bottom chamber to flow towards the air duct of the snorkel during the stage in which the user is breathing out, the second check valve being closed during the stage in which the user is breathing in.
As to claim 28, Decathalon discloses wherein the snorkel 20 includes a single air duct 60 that is in fluid-flow communication with the bottom chamber and with the top chamber.

As to claim 29, Decathalon discloses wherein the partition includes at least one check valve 54 arranged to allow fresh air from the top chamber to flow towards the bottom chamber only during the stage in which the user is breathing in.

Allowable Subject Matter
Claims 17-19, 21, 22, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 17, the prior art of record such as Decathalon fails to show or suggest wherein the first check valve is arranged between the bottom chamber and the exhaled air exhaust device.
As to claim 18, the prior art of record such as Decathalon  fails to show or suggest wherein the first check valve is arranged in the bottom chamber.
As to claim 19, the prior art of record such as Decathalon fails to show or suggest wherein the first check valve is arranged in a bottom end portion of the exhaled air exhaust device.
As to claim 21, the prior art of record such as Decathalon fails to show or suggest wherein the flexible membrane is constituted by a portion of the flexible skirt.
As to claim 22, the prior art of record such as Decathalon fails to show or suggest wherein the first check valve includes a valve seat co-operating with the flexible membrane, the valve seat being integral with the faceplate.
As to claim 30,  the prior art of record such as Decathalon fails to show or suggest wherein the check valve includes a flexible flap constituted by a portion of the flexible skirt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL